— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Namm, J.), rendered July 5, 1984, convicting him of robbery in the first degree, assault in the second degree and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence.
' Judgment affirmed.
The evidence was sufficient to establish the defendant’s guilt beyond a reasonable doubt. Additionally, the merger doctrine with respect to the charge of unlawful imprisonment in the first degree is inapplicable here since the crimes of assault and robbery were committed prior to the asportation of the *606victim. Such abduction was therefore not "only the incidental means employed to facilitate the commission of the [robbery and assault]” (People v Cassidy, 40 NY2d 763, 768). Mollen, P. J., Rubin, Eiber and Kooper, JJ., concur.